Title: From Benjamin Franklin to Matthew Ridley, 28 March 1783
From: Franklin, Benjamin
To: Ridley, Matthew


Sir,Passy, 28 March 1783
I have read the Letter from Monsieur de Rayneval to you of the 20th. instant, wherein he thinks that the Representation of Mr. Putnam’s Case as stated by a Resolve of Congress of Septr 4. 1780, ought to be from me. The Multiplicity of Affairs in which I was engaged when Mr. Putnam was at Paris made me wish that some American Gentleman would undertake this Business. The Choice he made of you was quite agreable to me; and it is my Desire that you should pursue the Reclamation. Other more weighty Objects on my Mind at this Time, would render it very difficult for me to give the Attention necessary to the one in Question. And therefore I flatter myself that upon your producing this Letter to Comte de Vergennes no Difficulty will be made to your obtaining the Information you may Want & such Justice as the Nature of the Affair requires.
With great Esteem, I have the honor to be Sir, Your most obedient & most humble Servant
B Franklin
Mr. Ridley.
